Case: 20-20581     Document: 00515977260         Page: 1     Date Filed: 08/13/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 August 13, 2021
                                  No. 20-20581
                                                                  Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Edwin W. Rubis,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:98-CR-57-5


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Edwin W. Rubis, federal prisoner # 79282-079, appeals the district
   court’s denial of his 18 U.S.C. § 3582(c)(1)(A) motion for compassionate
   release, asserting that (1) his serious medical conditions combined with the
   circumstances presented by the COVID-19 pandemic constituted


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20581      Document: 00515977260           Page: 2    Date Filed: 08/13/2021




                                     No. 20-20581


   extraordinary and compelling reasons for compassionate release pursuant to
   U.S.S.G. § 1B1.13, p.s., comment (n.1(A)); (2) his overall circumstances
   presented extraordinary and compelling reasons for release pursuant to the
   catchall provision of § 1B1.13, p.s., comment (n.1(D)); and (3) the factors set
   forth in 18 U.S.C. § 3553(a) entitled him to a reduction in sentence to time
   served. The district court denied the motion.
          In its denial order, the district court denied Rubis relief after “[h]aving
   considered the motion and the applicable law.” Although the district court’s
   ruling is reviewed under a deferential abuse of discretion standard,
   meaningful review is possible here only with a statement of reasons for the
   denial. See United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020); see
   also § 3582(c)(1)(A)(i). Absent such a statement, we can only speculate as to
   why the motion was denied. Accordingly, we REMAND for the limited
   purpose of allowing the district court to explain its reasons for the denial.
   This court retains jurisdiction as is customary for limited remands. See, e.g.,
   United States v. Gomez, 905 F.3d 347, 354-56 (5th Cir. 2018). Upon entry of
   the district court’s explanation, this case shall be returned to this court for a
   decision on the appeal.




                                           2